his presentation contains 'forward-looking statements' within the meaning ofSection 27A of the Securities Act of 1933, as amended, and Section 21E of theSecurities Exchange Act of 1934, including without limitation those statementsregarding Minatura Gold’s ability to exploit mining concessions. The statements anddiscussions contained in this presentation that are not historical facts constituteforward-looking statements, which can be identified by the use of forward-lookingwords such as "believes," "expects," "may," "intends," "anticipates," "plans,""estimates" and analogous or similar expressions intended to identify forward-looking statements. Minatura Gold wishes to caution the reader of this presentationthat these forward-looking statements and estimates as to future performance,estimates as to future valuations and other statements contained herein regardingmatters that are not historical facts, are only predictions, and that actual events orresults may differ materially. Minatura Gold cannot assure or guarantee you that anyfuture results described in this presentation will be achieved, and actual results couldvary materially from those reflected in such forward-looking statements. We assumeno obligation to update any forward-looking statements in order to reflect any eventor circumstance that may arise after the date of this presentation, other than as maybe required by applicable law or regulation. 1 Minatura Gold (MGOL.OB) is a US based publiccompany Minatura Gold (MGOL.OB) is a US based publiccompany in the business of exploration, development and,ultimately, extraction in the business of exploration, development and,ultimately, extraction of precious metals in Colombia, South America.Minaturais dedicated of precious metals in Colombia, South America.Minaturais dedicated to achieving a high return for its investors while adheringto the to achieving a high return for its investors while adheringto the highest environmental standards in its projects andcreating legacy highest environmental standards in its projects andcreating legacy micro-economies for the communities in which Minaturaoperates. micro-economies for the communities in which Minaturaoperates. Our Mission. 2 vMinatura Gold is a mineral exploration and development company focused on golddeposits covering 88,000 acres of property in Colombia. vMinatura is currently focusing on developing measured resources in four projects in theDepartments of Antioquia and Bolivar. vThe Anorí Project has produced strong initial data on the samples and veinoutcroppings with strong references into active and inactive underground tunnels. vThe Remedios Project is the location of Minatura’s first underground pilot mine and isin the immediate area of the most important underground gold mine in South America. vThe Zaragoza Project is rapidly advancing with the commencement of a drillingprogram and the engagement of MTI Holland (a division of IHC Merwede), a worldrenowned alluvial mining consulting firm which is preparing a feasibility study to mine thearea and advising Minatura on the design and implementation of the dredge and goldrecovery equipment.
